Citation Nr: 0725615	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-29 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for residuals of a right eye traumatic injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability, including bursitis and degenerative joint 
disease.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to a special monthly pension (SMP) based on 
the need for the regular aid and attendance (A&A) of another 
person or housebound status.

7.  Entitlement to a permanent and total rating for 
nonservice-connected pension benefits purposes, to include 
under the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision in which the RO denied the veteran's petition to 
reopen a claim of entitlement to service connection for 
residuals of a right eye traumatic injury, denied claims for 
service connection for hypertension, a right shoulder 
disability, a left shoulder disorder, and hemorrhoids, and 
denied claims for entitlement to a nonservice-connected 
pension and to a special monthly pension.  In October 2003, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2004, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2004.

In February 2004, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record. 

The Board's decision denying the veteran's petition to reopen 
his claim for service connection for residuals of a right eye 
traumatic injury, his service connection claims for 
hypertension, a right shoulder disability, a left shoulder 
disability, hemorrhoids, and his claims for entitlement to a 
special monthly pension are set forth below.  The claim for 
entitlement to a permanent and total rating for nonservice-
connected pension benefits is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  In a June 1968 decision, the Board denied the veteran's 
claim for service connection for an eye disability.

3.  None of the new evidence associated with the claims file 
since the June 1968 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right eye traumatic injury, or 
raises a reasonable possibility of substantiating the claim.

4.  No hypertension disability was shown in service or for 
many years thereafter, and there is no competent and 
persuasive evidence establishing a medical nexus between any 
current hypertension and service.

5.  Although service medical records reflect treatment on one 
occasion for a sore shoulder, no chronic right shoulder 
disability was shown in service, and post service medical 
evidence does not establish any current right shoulder 
disability.

6.  A left shoulder disorder (including bursitis and 
degenerative joint disease) was not shown in service, and 
there is no competent medical evidence or opinion that 
establishes a medical nexus between any current left shoulder 
disability and service.

7.  The medical evidence does not establish that hemorrhoids 
were present in service, and there is no competent medical 
evidence or opinion that the veteran's hemorrhoids are due to 
service.

8.  The veteran's disabilities do not render him unable to 
care for most of his daily needs without requiring A&A; he is 
neither bedridden nor a patient in a nursing home.

9.  The veteran does not have a single disability ratable as 
100 percent disabling, and he is not housebound in fact.


CONCLUSIONS OF LAW

1.  The June 1968 Board decision that denied the veteran's 
claim for service connection for an eye disability is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2006).  

2.  As evidence received since the Board's June 1968 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for a right eye 
traumatic injury are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309(a) (2006).

4.  The criteria for service connection for a right shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

5.  The criteria for service connection for left shoulder 
bursitis and degenerative joint disease, claimed as a left 
shoulder disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

6.  The criteria for service connection for hemorrhoids 
incurred in or aggravated by service are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

7.  The criteria for an award of SMP based on A&A or by 
reason of housebound status are not met.  38 U.S.C.A. 
§§ 1502, 1521, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in two April 2002 pre-rating letters, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the petition to 
reopen his claim for service connection for a right eye 
traumatic injury and his other claims, including his claim 
for a special monthly pension, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  One of the 
April 2002 letters included requests that the veteran send in 
any medical records that he had, and that the veteran could 
obtain and send in medical evidence in lieu of the RO 
obtaining such evidence.  Clearly, these letters meet 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirements.  

The Board notes that, while the April 2002 letter concerning 
the petition to reopen did not inform the appellant 
consistent with Kent, supra, what constituted new and 
material evidence to reopen a claim and that the prior, final 
denial of his claim was by decision of the Board and not the 
RO's January 1968 rating decision, the April 2004 SOC does 
explain the bases for the prior Board denial and provides the 
appellant with a definition of the new and material evidence 
standard.  The SOC reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing or form of this notice.  Id.; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The Board further notes that the RO has not provided to the 
appellant information pertaining to the assignment of 
disability ratings and effective dates, and the type of 
evidence that impacts those determinations.  However, the 
Board finds that the appellant is not prejudiced by the lack 
of such notice.  Because the Board's decision herein denies 
the petiton to reopen and the claims for service connection, 
no disability ratings or effective dates are being, or are to 
be, assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA examination reports and 
outpatient treatment records from the Central Arkansas Health 
Care System and the VA Medical Center (VAMC) in Little Rock, 
Arkansas, along with the veteran's written statements and 
hearing testimony.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Petition to Reopen

The veteran's claim for service connection for a traumatic 
injury of the right eye previously was considered and denied.  
In a January 1968 decision, the RO denied a claim 
characterized as a traumatic injury of the right eye.  On his 
appeal in June 1968, the Board denied entitlement to service 
connection for an eye disability.  The evidence of record 
then consisted of the veteran's service medical records, as 
well as a November 1967 VA contract examination.  The RO 
denied the claim on the basis that the veteran's traumatic 
injury to his right eye was incurred prior to his military 
service, and that there was no evidence of aggravation during 
his military service.  The Board found that the veteran 
suffered a trauma to the right eye during childhood with a 
resultant diminution of vision and secondary glaucoma, that 
he was treated with medication for glaucoma during service, 
that there was no increase in eye disability during service, 
and that his induction and discharge examinations both 
measured visual acuity at 20/200, corrected in the right eye, 
and 20/20, corrected, in the left eye.  

The Board's decision is final as to the evidence of record.  
See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2006).  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied, if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran filed a current claim for service connection for 
a right eye traumatic injury in April 2002.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the June 1968 Board decision, pertinent evidence added 
to the claims file primarily consists of VA treatment 
records, dated from December 2001 to April 2004, and various 
statements from the veteran and his representative, 
especially the veteran's testimony during a hearing before a 
Decision Review Officer at the RO.  A July 2002 VA 
ophthalmoscopic examination lists diagnoses of blindness in 
the right eye, corneal scaring and increased intraocular 
pressure.  During his February 2004 hearing, the veteran said 
that he injured his right eye during "war exercises" in 
service, that he was discharged from the Army Reserves 
because of his eyes, that he has had several post-service 
surgeries, and that he has constant pain in his eyes.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for a right eye 
traumatic injury.  None of the VA treatment records related 
to the veteran's eyes or vision includes any opinion or 
comment that addresses service incurrence or aggravation of 
his right eye during service; the VA outpatient records show 
current symptoms.  As none of the medical evidence received 
is pertinent to the central question underlying the claim for 
service connection-whether there exists a medical 
relationship (to include on the basis of aggravation)-none 
of this evidence raises a reasonable possibility of 
substantiating the claim.

In addition to hearing testimony, other additional evidence 
associated with the claims file consists of various 
statements submitted by the veteran or on his behalf (by his 
representative).  However, even if new, such lay assertions 
provide no basis for reopening the claim.  As indicated 
above, this claim turns on a medical matter.  As the veteran 
and his representative are laypersons without the appropriate 
medical training or expertise, neither is competent, on the 
basis of assertions, alone, to provide probative (i.e., 
persuasive) evidence on a medical matter-such as the 
etiology or aggravation of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a right eye traumatic injury has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the June 1968 Board denial of the claim for 
service connection for an eye disability remains final.  As 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


III.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 



A. Hypertension

After a thorough review of the record, to include the medical 
evidence and all assertions advanced by or on behalf of the 
veteran, the Board finds that service connection for 
hypertension is not warranted.

Service medical records are negative for any complaints of or 
treatment for hypertension.  The veteran's February 1966 
discharge examination does not record any problem with 
hypertension.

Post service, VA treatment records dated from December 2001 
to April 2004 show treatment for hypertension.  A September 
2002 VA examination report notes that the veteran has had 
hypertension for the previous 15 to 20 years.  An undated VA 
examination for household status or permanent need for 
regular aid and attendance lists a diagnosis of high blood 
pressure.  And an April 2003 VA medical record assesses the 
veteran's hypertension as under fair control.

During his hearing before a DRO at the RO, the veteran 
testified that he was treated for hypertension while in 
service at an Army medical aid station at Fort Lewis, 
Washington, and that he might have been prescribed a 
medication for one or two months and a diet.  He did not 
recall seeking treatment for his hypertension within the 
first year after discharge.  He also testified that he is 
currently treated for hypertension at the local VA clinic and 
was recently seen by a Dr. L. in private practice in Little 
Rock, Arkansas.  He could not recall the names of any other 
physicians who might have treated his hypertension since 
discharge.  (Transcript, pp. 1-3).  

As indicated above, service medical records do not show the 
veteran was treated for hypertension while in service and he 
concedes that he was not treated for such during his first 
year after service.  The September 2002 VA examination notes 
that his current disability began 15 to 20 years ago.  If the 
veteran's hypertension dates from 1982, onset would be 
approximately 16 years after discharge.  

Even if the Board were to accept as credible the veteran's 
assertion that he was treated for hypertension in service, 
there simply is no competent medical evidence or opinion 
suggesting a medical relationship, or nexus, between the 
veteran's hypertension and service.  Significantly, the 
appellant has not presented, identified, or alluded to the 
existence of any such medical opinion.

The Board has considered the veteran's assertions that there 
exists a nexus between his hypertension and service.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative opinion on such a medical matter.  See 
Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.

Under these circumstances, the claim for service connection 
for hypertension must be denied.  As competent and persuasive 
evidence does not support the claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


B.  Right Shoulder Disability

After a thorough review of the record, to include the medical 
evidence and all assertions advanced by or on behalf of the 
veteran, the Board finds that service connection for a right 
shoulder disability is not warranted.

Service medical records indicate the veteran sought treatment 
for a sore shoulder in May 1964.  Physical examination was 
negative and the veteran was told to not use the monkey bars 
for four days.  Though the service medical record did not 
indicate whether this was the left or the right shoulder, the 
veteran testified at the RO that he sought treatment at that 
time for pain in his right shoulder.  (Transcript, p. 4).  
His February 1966 discharge examination does not record a 
problem with either shoulder.

Post service, VA medical records dated from December 2001 to 
April 2004 show no treatments or complaints related to the 
right shoulder. 

During his hearing at the RO, the veteran also testified that 
the pain in his right shoulder was related to his use of M-16 
rifles.  He said that he sought private treatment after 
discharge and received shots in his shoulder.  He said that 
the pain was so bad that he could not even raise his arm.  
The veteran also said that he never informed the RO of those 
records, and his representative at the hearing said he would 
submit a request.  A review of the claims file fails to 
disclose such a request.  The veteran also testified that he 
was not seen by other VA or private doctors for treatment for 
the right shoulder.  (Transcript, pp. 4-5). 

Although service medical records reflect treatment once for a 
sore shoulder, no chronic right shoulder disability was shown 
in service.  Furthermore, the post-service medical evidence 
does not establish any current right shoulder disability.

The Board also notes that pain alone, without evidence of 
underlying pathology, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, 
there is not even any post-service medical evidence of pain 
in the right shoulder and none establishing any disability of 
the right shoulder, and neither the appellant nor his 
representative has identified or alluded to the existence of 
any such evidence.  Accordingly, there is no basis for a 
grant of service connection for a right shoulder disability.  

As noted above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the assertions of the veteran 
and his representative; however, none of this evidence 
provides a basis for allowance of the claim.  While the 
veteran's testimony that he suffered pain in his right 
shoulder and that he received shots as treatment are 
credible, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
matters of diagnosis and etiology are within the province of 
trained medical professionals.  Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As the veteran and his representative 
are not shown to be other than laypersons without the 
appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain, 11 Vet. App. at 127.  See also Routen, 10 
Vet. App. at 186 ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions about the presence of a disability in this 
regard have no probative value.

For all the foregoing reasons, the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the competent and persuasive evidence simply does not 
support the claim, that doctrine is not for application, and 
the veteran's claim for service connection for a right 
shoulder disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


C.  Left Shoulder Disability

Though the veteran initially did not file a claim for service 
connection for a left shoulder disability, the RO considered 
such a claim because the service medical records referred to 
a "sore shoulder" in May 1964 and the veteran post service 
was diagnosed with bursitis and degenerative joint disease in 
the left shoulder.

After a thorough review of the record, to include the medical 
evidence and all assertions advanced by or on behalf of the 
veteran, the Board finds that service connection for left 
shoulder bursitis and degenerative joint disease, claimed as 
a left shoulder disability, is not warranted.

Service medical records do refer to a complaint of a sore 
shoulder in service, but as related above, that complaint 
concerned the right shoulder.  The veteran's February 1966 
discharge examination did not show any shoulder 
abnormalities.  

Post service, VA medical records dated from December 2001 to 
April 2004 show the veteran does have bursitis and left 
shoulder complaints.  An undated VA examination for household 
status or permanent need for regular aid and attendance lists 
a current diagnosis of bursitis of the left shoulder.  A 
September 2002 x-ray report shows the veteran complained of 
joint pain, but revealed no definite focal bony 
abnormalities.  A September 2002 VA examination report 
discloses that the veteran complained that he injured his 
left shoulder on the rifle range in service and that he had 
steroid injections over the left shoulder joint (with the 
last injection some 12 years ago).  He was bothered by pain 
on movement of the joint, but was not currently taking any 
medication for pain.  No bone fracture or surgery on the 
shoulder were noted.  Status post injury to the left shoulder 
and bursitis of the left shoulder were listed as diagnoses.

During his hearing at the RO, the veteran testified that 
although he injured his left shoulder in service that was 
never put in his service medical records.  He said that he 
was injured during Army exercises.  He testified that he 
could not recall any treatment for his left shoulder since 
service up to the time of his hearing.  (Transcript, pp. 5-
6).

The September 2002 VA examination report shows that the 
veteran currently has bursitis of the left shoulder.  As 
indicated above, service medical records do not show the 
veteran was treated for any left shoulder complaints while in 
service and the veteran concedes that he was not treated for 
such during his first year after service and up to the time 
of his hearing.  

Even if the Board were to accept as credible the veteran's 
assertion that he suffered a left shoulder injury in service, 
there simply is no competent medical evidence or opinion even 
suggesting a medical relationship, or nexus, between the 
veteran's current bursitis of the left shoulder and service.  
Significantly, the appellant has not presented, identified, 
or alluded to the existence of any such medical opinion.

The Board has considered the veteran's assertions that there 
exists a nexus between the bursitis in his left shoulder and 
service.  However, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative opinion on such a medical 
matter.  See Bostain, 11 Vet. App. at 127.  See also Routen, 
10 Vet. App. at 186 (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.

Under these circumstances, the claim for service connection 
for a left shoulder disability must be denied.  In the 
absence of competent medical evidence to support the claim, 
the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


D.  Hemorrhoids

After a thorough review of the record, to include the medical 
evidence and all assertions advanced by or on behalf of the 
veteran, the Board finds that service connection for 
hemorrhoids is not warranted.

Service medical records are negative for any complaints of or 
treatment for hemorrhoids.  The veteran's February 1966 
discharge examination does not reflect any medical problems 
with hemorrhoids.

Post service, VA medical records dated from December 2001 to 
April 2004 reflect the veteran currently has hemorrhoids.  An 
undated VA examination for household status or permanent need 
for regular aid and attendance lists a current diagnosis of 
hemorrhoids.  A September 2002 VA examination report notes 
that the veteran has had problems with hemorrhoids for many 
years, that he denied surgery, and that he used over-the-
counter preparations.  External hemorrhoids were diagnosed.  

During his hearing at the RO, the veteran testified that his 
hemorrhoids currently bleed, but that he could not recall 
whether he sought treatment for hemorrhoids while in service 
or during the first year after discharge.  At the hearing, 
the veteran and his representative referred to medical 
records in the 1980s, from an old hospital down on Roosevelt 
Street, that they were going to copy for the claims file, but 
a review of the claims file fails to find any such records.  
It was not clear from the testimony whether those records 
specifically referred to his complaints of hemorrhoids and 
whether they were private or VA records.  (Transcript, pp. 6-
9, 14).

While VA records in the claims file show that the veteran has 
a current hemorrhoid disability, the veteran has not shown an 
in-service precipitating disease, injury or event.  As 
indicated above, service medical records do not show the 
veteran was treated for hemorrhoids while in service and his 
testimony was ambiguous on whether or not he sought treatment 
for hemorrhoids within a year of discharge from service. 

Even if the Board were to accept as credible the veteran's 
assertion of inservice origin, there simply is no competent 
medical evidence or opinion in the claims file even 
suggesting a medical relationship, or nexus, between the 
veteran's hemorrhoids and service.  Significantly, the 
appellant has not presented, identified, or alluded to the 
existence of any such medical opinion.  

The Board has considered the veteran's assertions that there 
exists a nexus between hemorrhoids and service.  However, as 
a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on such a medical matter.  See Bostain, 11 
Vet. App. at 127.  See also Routen, 10 Vet. App. at 186 (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his assertions in this 
regard have no probative value.

Under these circumstances, the claim for service connection 
for hemorrhoids must be denied.  In the absence of competent 
medical evidence to support the claim, the benefit-of-the-
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

IV.  Special Monthly Pension

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.351(a)(1).  The need for A&A means helplessness or being 
so nearly helpless as to require the regular A&A of another 
person.  38 C.F.R. § 3.351(b).  A veteran will be considered 
in need of regular A&A if he (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 38 
C.F.R. § 3.352(a). 38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least one of the enumerated factors to be present; and 
that, because the regulation provides that the "particular 
personal function" which a veteran is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of the 
enumerated factors.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMP either based on A&A or at the housebound rate are not 
met.

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular A&A of another person.  The claims file 
shows that the veteran is not service-connected for any 
disability.  While blind in his right eye he is not blind in 
both eyes; he is not a patient in a nursing home because of 
mental or physical incapacity; and the veteran is not 
"bedridden".

An undated VA examination report for housebound status or 
permanent need for regular aid and attendance showed that the 
veteran arrived for the exam unaccompanied by any other 
person and that he arrived by automobile.  It was noted that 
he dressed and fed himself.  No assistive devices, such as 
canes, were noted as necessary and the veteran was not under 
any special restrictions based on health concerns.  Diagnoses 
were given as high blood pressure, bursitis of the left 
shoulder, hemorrhoids, fatigue, hypercholesterolemia.  The 
report also referenced both eye and neurological 
examinations.  Because of its placement in the claims file, 
this was probably a reference to the August 2002 VA 
ophthalmologic examination and the September 2002 
neurological and general medical examination.  These 
examination reports revealed that the veteran was blind in 
his right eye, had essential hypertension, 
hypercholesterolemia, status post injury to the left 
shoulder, external hemorrhoids, bursitis of the left 
shoulder, a history of fatigue, and episodic lightheadedness 
probably secondary to a combination of hypertension and 
medication.

In testimony at the RO in February 2004, the veteran conceded 
that he lived by himself and that he did not require someone 
to care for his needs, or to look out for his personal 
hygiene, or to make sure that he ate his meals and took his 
medication. (Transcript, pp. 14-15).  

The Board finds that the weight of the competent medical 
evidence in the claims file establishes that the veteran's 
overall disability picture does not prevent him from 
protecting himself from the hazards or dangers incident to 
his daily environment, that he is able to perform most of the 
functions associated with daily living, and that the weight 
of the evidence militates against any A&A claim.

Second, with respect to the question of entitlement to SMP at 
the housebound rate, the Board initially observes that this 
benefit is available contingent upon a showing that a 
disability is ratable at 100 percent.  In this case, the 
veteran does not have a single disability that is so rated, 
and he thus lacks the basic requirement for entitlement.  
Moreover, the medical evidence of record clearly indicates 
that the veteran is not permanently bedridden.  During his 
hearing at the RO in February 2004, the veteran also 
testified that he was not, in fact, bedridden.  (Transcript, 
pp. 14-15).  Clearly, the veteran is not housebound in fact.  
Since the prerequisites for benefits at the housebound rate 
have not been met, the Board finds that an award of SMP based 
on that rate is not warranted.

For all the foregoing reasons, the appeal in the claim for 
SMP based on A&A or at the housebound rate must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of a right eye traumatic injury is denied.

Service connection for hypertension is denied.

Service connection for a right shoulder disability is denied.

Service connection for left shoulder disorder, including 
bursitis and degenerative joint disease, is denied.

Service connection for hemorrhoids is denied.

SMP based on the need for A&A or housebound status is denied.





REMAND

The Board finds that additional RO action on the claim for a 
permanent and total rating for nonservice-connected pension 
benefits, is warranted.

The veteran has asserted that he is entitled to a total and 
permanent rating on the basis that he is unable, due to 
physical disabilities, to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.17 (2006).

In this case, the RO has assigned a 30 percent rating for 
right eye traumatic injury, a 10 percent rating for left 
shoulder bursitis and degenerative joint disease, and 
noncompensable ratings for hypertension, hemorrhoids, the 
right shoulder, residuals of prostate surgery, and hearing 
loss.  The Board notes that normally hypertension would be 
rated at 10 percent if the veteran was taking medication to 
control hypertension as is evident from the September 2002 VA 
examinations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).  

The veteran underwent VA general and neurological 
examinations in September 2002 and an eye examination in 
August 2002.  The claims file does not indicate that the 
veteran's complaints have been examined in the intervening 
five years.  The records reflect, however, that the RO may 
not have evaluated each and every disability as is required 
by law.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992) ("Before a total and permanent disability rating can 
be awarded, an evaluation must be performed under the [VA's] 
Schedule for Rating Disabilities, to determine the percentage 
of impairment caused by each disability.")  A VA audiogram 
dated in April 2003 cannot be found in the claims file sent 
to the Board on this appeal.  VA medical records reflect that 
the veteran may have chronic fatigue, dizziness, and 
hypercholesterolemia.  In addition, hearing loss and 
residuals of prostate surgery were apparently rated for 
purposes of a nonservice-connected pension after the SOC had 
been issued in April 2004.  

Medical assessment as to the severity of each of these 
disabilities would be helpful in the RO's evaluation of all 
pertinent disabilities in determining the veteran's 
entitlement to a permanent and total rating for pension 
purposes.  The RO should also obtain an opinion assessing the 
extent to which the combined effects of the veteran's 
disabilities (excluding the effects of substance abuse or any 
other disability considered to be due to willful misconduct), 
have impacted the veteran's ability to work.  No such opinion 
is currently found in the claims file.  

Accordingly, the RO should arrange for the veteran to undergo 
further medical examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to the examination, the RO should also give the veteran 
another opportunity to present information and/or evidence 
pertinent to his claim remaining on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also invite the 
veteran to submit all evidence in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

Additionally, the Board notes that during his RO hearing, the 
veteran was asked whether he was receiving Social Security 
payments, but the transcript reports his answer was 
unintelligible.  (Transcript, p. 13).  Whether or not the 
veteran has been in receipt of Social Security disability 
payments is unclear from the surrounding context.  While 
Social Security Administration (SSA) records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also, Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, if warranted by 
responses to inquiries the RO should make to the veteran or 
his representative, the Board finds that the RO should obtain 
and associate with the claims file a copy of any SSA 
determination on the veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
remaining on appeal that is not currently 
of record.  The letter should inquire 
whether the veteran has been or is now 
receiving SSA disability payments.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2006).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  If warranted, the RO should request 
from SSA a copy of its determination on 
the veteran's claim for disability 
benefits, as well as copies of all medical 
records underlying its determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a general medical examination, by a 
physician, for his various disabilities.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, to include a copy of 
this REMAND, and the examination report 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report) 
and all clinical findings should be 
reported in detail.

The examiner should examine the veteran 
for all current disabilities.  After 
examination and review of the record, the 
examiner should (a) provide an assessment 
of the severity for the following 
disabilities:  blindness in the right eye, 
left shoulder bursitis, hypertension, 
hearing loss, hemorrhoids, right shoulder 
injury, residuals of prostate surgery, 
chronic fatigue, dizziness, and 
hypercholesterolemia; and (b) offer an 
opinion, consistent with sound medical 
principles, as to whether excluding any 
impairment due to any willful misconduct, 
the combined effects of the veteran's 
disabilities render him permanently and 
totally disabled.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of all notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
permanent and total disability rating for 
pension purposes, to include under the 
provisions of 38 C.F.R. § 3.321(b)(2), in 
light of all pertinent evidence and legal 
authority.  The RO should provide the 
veteran with a new rating decision 
reflecting evaluation of all of his 
disabilities.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran an appropriate supplemental SOC 
that includes clear reasons and bases for 
its determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  


The purpose of the REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


